

FORM OF INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT is made and executed effective as of the [__] day
of [_____], 2018 by and between State Bank Financial Corporation, a Georgia
corporation (the “Company”), and [____], an individual resident of the State of
[___] (“Indemnitee”).
WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or in other capacities, the Company must
provide such persons with adequate protection through exculpation of directors
from personal liability (as set forth in the Company’s Amended and Restated
Articles of Incorporation (“Articles”)), the Company’s Bylaws (“Bylaws”),
directors and officers liability insurance, advancement of expenses and
indemnification against risks of claims and actions against them, and against
damage to their professional or personal reputations resulting from allegations,
claims, actions and investigations, arising out of or relating to their service
to and activities on behalf of the Company;
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company’s shareholders that the Company act to assure such
persons that there will be increased certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify and advance the expenses of such persons to the
fullest extent permitted by applicable law and to guarantee such persons would
realize the benefit of any subsequent changes in applicable law relating to
indemnification or advancement of expenses so that they will continue to serve
the Company free from undue concern that they will not be so indemnified,
thereby ensuring that the decisions of such persons for or on behalf of the
Company will be independent, objective and in the best interests of the
Company’s shareholders;
WHEREAS, it is reasonable, prudent and necessary for the Company to provide such
persons with the specific contractual assurance that the exculpation from
personal liability for directors, the right to directors and officers liability
insurance and the rights to indemnification and advancement of expenses provided
to them remain available regardless of, among other things, any amendment to or
revocation of the indemnification or advancement of expenses provisions in the
Articles or the Bylaws or any change in composition or philosophy of the
Company’s Board of Directors such as might occur following an acquisition or
Change in Control of the Company; and
WHEREAS, to the extent requested, Indemnitee is willing to serve, continue to
serve, and take on additional service for or on behalf of the Company on the
condition that he or she be so indemnified.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:
1. Indemnification. The Company hereby agrees to hold harmless and indemnify
Indemnitee if Indemnitee is or was a party to, or is threatened to be made a
party to, a Proceeding by reason of


1



--------------------------------------------------------------------------------




Indemnitee’s Corporate Status to the fullest extent permitted by the Georgia
Business Corporation Code, as amended (“GBCC”), as the same now exists or may
hereafter be amended (but only to the extent any such amendment permits the
Company to provide broader Indemnification rights than the GBCC permitted the
Company to provide prior to such amendment), whether the actions or omissions
(or alleged actions or omissions) of Indemnitee giving rise to such
Indemnification (including the advancing of Expenses) occurs or occurred before
or after the Effective Date; provided, however, that, except as provided in
Sections 6, 8 and 10 of this Agreement, Indemnitee shall not be entitled to
Indemnification or advancement of Expenses in connection with a Proceeding
initiated by Indemnitee (other than in a Corporate Status capacity) against the
Company or any director or officer of the Company unless the Company has joined
in or consented in writing to the initiation of such Proceeding; provided,
further, that, notwithstanding any other provisions contained herein, this
Agreement and the rights and obligations of the parties hereto are subject to
the requirements, limitations and prohibitions set forth in state and federal
laws, rules, regulations and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Article 8, Part 5 of the GBCC, Section 18(k) of the Federal Deposit Insurance
Act and Part 359 of the Federal Deposit Insurance Corporation’s Rules and
Regulations and any successor regulations thereto.
2. Indemnification for Expenses When Acting as a Witness, Etc. To the extent
that Indemnitee acts as a witness or other participant in any Proceeding,
Indemnitee shall be indemnified by the Company against all Expenses imposed upon
or incurred by Indemnitee in connection therewith, without any further
authorization, determination or action under the GBCC, the Articles, the Bylaws,
this Agreement or otherwise.
3. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is or was, by reason of Indemnitee’s Corporate Status, a party to and
is successful on the merits or otherwise in any Proceeding, Indemnitee shall be
indemnified against Expenses imposed upon or incurred by Indemnitee in
connection with the Proceeding, regardless of whether Indemnitee has met the
standards set forth in the GBCC and without any further authorization,
determination or action under the GBCC, the Articles, the Bylaws, this Agreement
or otherwise. If Indemnitee is not wholly successful in such Proceeding but is
successful on the merits or otherwise as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses imposed upon or incurred by or on behalf of
Indemnitee in connection with each claim, issue or matter with respect to which
Indemnitee was successful. For the purposes of this Section 3 and without
limiting the foregoing, (a) the termination of any claim, issue or matter in any
such Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter, and (b) a decision by any
government, regulatory or self-regulatory authority, agency or body not to
commence or pursue any investigation, civil or criminal enforcement matter or
case or in any civil suit, shall be deemed to be a successful result as to such
claim, issue or matter.
4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to Indemnification by the Company for some or a portion of the
Expenses, judgments, fines, claims, losses, liabilities and amounts paid in
settlement imposed upon or incurred by Indemnitee in


2



--------------------------------------------------------------------------------




connection with the investigation, defense, appeal or settlement of a Proceeding
covered by Section 1 of this Agreement, but is not entitled to Indemnification
for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines, claims, losses,
liabilities and amounts paid in settlement imposed upon or incurred by
Indemnitee to which Indemnitee is entitled.
 
5. Notification of Proceeding and Defense of Claims Against Indemnitee.
(a) To obtain Indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
Indemnification; provided that the failure to so notify the Company will not
relieve the Company from any liability that it may have to Indemnitee under this
Agreement or otherwise to the extent the failure or delay does not materially
prejudice the Company. Any Expenses incurred by Indemnitee in connection with
Indemnitee’s request for Indemnification shall be borne by the Company.
Notwithstanding Section 10(e) of this Agreement, the Company hereby indemnifies
and agrees to hold Indemnitee harmless for any Expenses incurred by Indemnitee
under the immediately preceding sentence irrespective of the outcome of the
determination of Indemnitee’s entitlement to Indemnification.
(b) The Company shall be entitled to participate in the defense of any
Proceeding to which Indemnitee is or was a party by reason of Indemnitee’s
Corporate Status or to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee, provided, however, if Indemnitee concludes in good
faith that (a) the use of counsel chosen by the Company to represent Indemnitee
would present such counsel with an actual or potential conflict, (b) the named
parties in the Proceeding include both Indemnitee and the Company and Indemnitee
concludes that there may be one or more legal defenses available to Indemnitee
that are different from or in addition to those available to the Company,
(c) any representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, or (d) following a Change in
Control, the Company fails to engage counsel reasonably satisfactory to
Indemnitee, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel) at the Company’s
expense.
(c) The Company shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, provided, however, that the Company shall be deemed to
have consented to any settlement if the Company does not object to such
settlement within 30 days after receipt by the Company of a written request for
consent to such settlement. The Company shall be required to obtain the consent
of Indemnitee to settle any Proceeding in which Indemnitee is named as a party
or has potential liability exposure, unless such settlement solely involves the
payment of money and includes a complete and unconditional release of Indemnitee
from all liability on any claims that are the subject matter of the Proceeding.
(d) The Company will promptly notify its relevant insurers as soon as
practicable after the receipt of a notice of a claim for Indemnification in
accordance with the procedures and requirements of such policies. The Company
shall thereafter take all necessary or desirable action


3



--------------------------------------------------------------------------------




to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
 
6. Procedures for Determination of Entitlement to Indemnification. It is the
intent of this Agreement to secure for Indemnitee rights of indemnification that
are as favorable as may be permitted under the law and public policy of the
State of Georgia. Accordingly, the parties agree that the following procedures
shall apply in the event of any question as to whether Indemnitee is entitled to
Indemnification under this Agreement (provided; however, in the event the
procedures for determination of entitlement to Indemnification as currently set
forth in the GBCC are amended to create any material inconsistency between such
procedures in the GBCC and the procedures set forth below, the procedures set
forth below shall also be deemed to be amended in the same manner to the extent
necessary to remove the inconsistency without any further action on the part of
the Company or Indemnitee):
(a) The Corporate Secretary of the Company (or in the absence of the Corporate
Secretary, the Chief Financial Officer of the Company) shall, promptly upon
receipt of a claim for Indemnification from Indemnitee as set forth in Section 5
of this Agreement, advise the Board of Directors in writing that Indemnitee has
requested Indemnification.
(b) Sections 1, 2, 3, 4 and 8 of this Agreement are intended to, and shall be
deemed to, satisfy the requirements for authorization referred to in
Section 14-2-859(a) of the GBCC or any successor provision and any other
requirements of applicable law such that the Company shall be obligated to the
maximum extent possible to provide such indemnification and advancement of
Expenses without any further requirements for authorization or action referred
to in Sections 14-2-853(c) or 14-2-855(c) of the Code or any successor
provision, the Articles, the Bylaws, this Agreement, or otherwise. The Company
shall act in good faith and expeditiously take all actions necessary or
appropriate to make available the Indemnification, advancement of Expenses and
other rights provided for Indemnitee in this Agreement, and shall expeditiously
take all actions necessary or appropriate to remove any impediments or obstacles
to such Indemnification, advancement of Expenses and other rights. If,
notwithstanding the foregoing, a court of competent jurisdiction determines that
any further determination or action is required, then, at the request of
Indemnitee, such determination or action shall be made by Independent Counsel
proposed by the Indemnitee and reasonably acceptable to the Company. Independent
Counsel shall determine as promptly as practicable whether and to what extent
Indemnitee is entitled to Indemnification under this Agreement and applicable
law and shall render a written opinion to the Company and to Indemnitee to such
effect. The Company agrees to be bound by, and not contest, appeal or seek
reconsideration of, such opinion of Independent Counsel. The Company further
agrees to pay the reasonable fees and expenses of Independent Counsel within
20 days after Independent Counsel’s statement for professional services rendered
is submitted to the Company, and to fully indemnify Independent Counsel against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Section 6 or its engagement pursuant hereto.
(c) Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
Indemnification, including providing to such person, persons or entity upon
reasonable advance request such documentation or information


4



--------------------------------------------------------------------------------




which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel, members of the Board of Directors, or
shareholders of the Company shall act reasonably and in good faith in making a
determination under the Agreement of Indemnitee’s entitlement to
Indemnification. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
Indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
7. Presumptions and Effects of Certain Proceedings.
(a) In making a determination with respect to entitlement to Indemnification or
other rights under this Agreement, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to Indemnification or
such other rights under this Agreement and the Company shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to the presumption. Neither the
failure of the Company (including by its Board of Directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that Indemnification is proper, or other rights are
available, in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its Board of Directors or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
(b) To the extent such determination is required, if the person, persons or
entity empowered or selected under Section 6(b) of this Agreement to determine
whether Indemnitee is entitled to Indemnification or other rights are available
shall not have made a determination within 30 days after receipt by the Company
of the request therefor, the requisite determination shall be deemed to have
been made and Indemnitee shall be entitled to such Indemnification or other
rights, absent (i) actual fraud in the request for Indemnification or such other
rights, or (ii) prohibition of such Indemnification or other rights under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional 20 days, if the person, persons or
entity making the determination with respect to entitlement to Indemnification
in good faith require(s) such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to Indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he or she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the


5



--------------------------------------------------------------------------------




Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Enterprise. The provisions of this Section 7(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.
 
(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to Indemnification under this Agreement.
8. Advancement of Expenses.
(a) All Expenses actually incurred by Indemnitee as a party, witness or other
participant by reason of Indemnitee’s Corporate Status in connection with any
Proceeding (including a Proceeding by or on behalf of the Company) shall be paid
by the Company in advance of the final disposition of such Proceeding, if so
requested by Indemnitee, within 10 days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances.
Indemnitee may submit such statements from time to time.
(b) Such statement or statements shall reasonably evidence the Expenses incurred
by Indemnitee in connection therewith; provided, however, that, following a
Change in Control or in the event of a Proceeding brought by or in the name of
the Company, the Company agrees that Indemnitee shall be required to submit to
the Company only summary statements and invoices, and that, in connection with
such submissions, Indemnitee shall have the right to withhold or redact any
documents or information that are protected by the attorney-client privilege or
the attorney work product doctrine.
(c) Indemnitee’s submission of statements and requests for payment of Expenses
pursuant to this Section 8 shall include or be accompanied by: (i) a written
affirmation by Indemnitee of Indemnitee’s good faith belief that Indemnitee has
met the standard of conduct necessary for Indemnification under the GBCC or that
the Proceeding involves conduct for which liability has been eliminated under a
provision of the Articles as authorized by Section 14-2-202(b)(4) of the GBCC,
and (ii) a written undertaking, executed personally or on behalf of Indemnitee,
to repay any such amounts if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company pursuant to this Agreement or
otherwise. Such undertaking must be an unlimited general obligation of
Indemnitee, but need not be secured and shall be accepted without reference to
the financial ability of Indemnitee to make repayment.
(d) The Company shall make advance payment of Expenses to Indemnitee, without
regard to Indemnitee’s ability to repay the Expenses and without regard to
Indemnitee’s ultimate entitlement to Indemnification under the other provisions
of this Agreement.
(e) Indemnitee’s entitlement to advancement of Expenses under this Section 8
shall continue until such time as a final determination of the Proceeding for
which advancement or Indemnification is sought hereunder.


6



--------------------------------------------------------------------------------




(f) Indemnitee’s entitlement to the advancement of Expenses under this Agreement
shall include those incurred in connection with any Proceeding by Indemnitee,
including any Proceeding, or court application or arbitration to enforce this
Agreement pursuant to Section 10 of this Agreement.
 
(g) Any advances or undertakings to repay pursuant to this Section 8 shall be
unsecured and interest free.
9. The Company’s Obligation to Pay Indemnification Amounts. The Company agrees
to pay to or for the benefit of Indemnitee all amounts due and owing under its
Indemnification obligations as determined pursuant to Section 6 of this
Agreement within 10 days after such determination has been made and delivered to
the Company. All written opinions of Independent Counsel and all statements,
invoices, judgments and/or settlement agreements subject to the Company’s
Indemnification obligations under this Agreement shall be submitted to the
Company at the address provided pursuant to Section 26 of this Agreement, and
shall be deemed received by the Company on the date of mailing or overnight
delivery, the date of transmission by electronic means, or the date of delivery
by hand (as the case may be).
10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses or Refusal of the Company to Pay Indemnification Amounts.
(a) In the event that a determination is made that Indemnitee is not entitled to
Indemnification hereunder or if the payment has not been timely made following a
determination of entitlement to Indemnification pursuant to Section 6, or if
Expenses are not advanced pursuant to Section 8, Indemnitee shall be entitled to
an expeditious and final adjudication in the Business Case Division of the
Fulton County Superior Court, State of Georgia (the “Fulton County Business
Court”), which shall be the exclusive venue for any court action to determine
whether Indemnitee is entitled to such Indemnification or advance. The parties
shall seek expedited resolution of the matter and agree that the Fulton County
Business Court may summarily determine the Company’s obligation to advance
expenses (including attorneys’ fees). The parties further agree to waive trial
by jury with respect to the determination whether Indemnitee is entitled to
advancement or Indemnification. Alternatively, Indemnitee may, at Indemnitee’s
option, seek an award in arbitration to be conducted by a single arbitrator
pursuant to the rules of the American Arbitration Association, such award to be
made within 60 days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration. Any such adjudication or arbitration shall be limited to
the Company’s obligations to Indemnitee under this Agreement, and the Company,
therefore, shall not assert in such adjudication or arbitration any counterclaim
against Indemnitee whatsoever, and shall not assert in such adjudication or
arbitration, by counterclaim, defense, avoidance or otherwise, any contractual,
legal or equitable right of recoupment, setoff, contribution, indemnification,
release, waiver, estoppel, repudiation or breach of any express or implied
covenant of Indemnitee; provided, however, that this sentence shall not prohibit
the Company from asserting in such adjudication or arbitration that Indemnitee
did not meet any relevant standard of conduct required by applicable law for
Indemnification. In the event that a determination has been made in a final
adjudication or arbitration pursuant to this Section 10(a) that Indemnitee is
entitled to any such Indemnification or advancement of Expenses,


7



--------------------------------------------------------------------------------




the Company shall pay interest on the amount awarded to Indemnitee. Interest
shall accrue on such amount from the date such amount was required to be paid
pursuant to this Agreement until the date of payment at a rate per annum equal
to three (3) percent plus the prime interest rate published in The Wall Street
Journal on the date such interest begins accruing.
 
(b) In the event that a determination has been made pursuant to Section 6 that
Indemnitee is not entitled to Indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section, the Company shall have the
burden of proving that Indemnitee is not entitled to Indemnification or
advancement of Expenses, as the case may be.
(c) If a determination has been made or deemed to have been made pursuant to
Section 6 that Indemnitee is entitled to Indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 10, and shall be precluded from asserting that such
determination has not been made or that the procedure for which such
determination was made is not valid, binding and enforceable, absent (i) actual
fraud in the request for Indemnification, or (ii) prohibition of such
Indemnification under applicable law.
(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
(e) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication or arbitration of his or her rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
(of the kinds described in the definition of Expenses) actually and reasonably
incurred by him of her in such judicial adjudication or arbitration, but only if
he or she prevails therein. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the Indemnification or advancement of expenses sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.
11. Other Rights to Indemnification and Advancement of Expenses. The rights to
Indemnification and advancement of Expenses provided by this Agreement are
cumulative, and not exclusive, and are in addition to any other rights to which
Indemnitee may now or in the future be entitled under any provision of the
Bylaws or Articles, any vote of shareholders or Disinterested Directors, any
provision of law or otherwise. Except as required by applicable law, the Company
shall not adopt any amendment to its Bylaws or Articles, the effect of which
would be to deny, diminish or encumber Indemnitee’s rights to Indemnification
and advancement of Expenses under this Agreement.
 
12. Director and Officer Liability Insurance.


8



--------------------------------------------------------------------------------




(a) The Company shall use commercially reasonable efforts to obtain and maintain
a policy or policies of liability insurance, including broad form individual
non-indemnifiable loss coverage (with difference-in-condition feature), with
reputable insurance companies providing Indemnitee with coverage for losses from
wrongful acts, including Expenses, and to ensure the Company’s performance of
its Indemnification and advancement of Expenses obligations under this
Agreement. Such coverage shall not be on terms of coverage or amounts less
favorable to Indemnitee than those of the policies in effect on the date of this
Agreement.
(b) The Company further agrees that all of the provisions of this Agreement
shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company; except that any
payments made to, or on behalf of, Indemnitee under an insurance policy shall
reduce the obligations of the Company hereunder.
13. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee. Following receipt of Indemnification payments pursuant
to this Agreement, as further assurance, Indemnitee shall execute all papers
required and take all action reasonably necessary to secure such rights,
including execution of such documents as are reasonably necessary to enable the
Company to bring suit to enforce such rights.
14. Spousal Indemnification and Advancement of Expenses. The Company shall
provide Indemnitee’s spouse to whom Indemnitee is legally married at any time
Indemnitee is covered under the Indemnification provided in this Agreement (even
if Indemnitee did not remain married to him or her during the entire period of
coverage) against any Proceeding for the same period, to the same extent and
subject to the same standards, limitations, obligations and conditions under
which Indemnitee is provided Indemnification herein, if Indemnitee’s spouse (or
former spouse) becomes involved in a Proceeding solely by reason of his or her
status as Indemnitee’s spouse, including, without limitation, any Proceeding
that seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from Indemnitee to
his/her spouse (or former spouse). Indemnitee’s spouse or former spouse also
shall be entitled to advancement of Expenses to the same extent that Indemnitee
is entitled to advancement of Expenses provided under Section 8 of this
Agreement. The Company may maintain insurance to cover its obligations hereunder
with respect to Indemnitee’s spouse (or former spouse) or set aside assets in a
trust or escrow fund for that purpose; provided, however, that the Company
agrees that the provisions of this Agreement shall remain in effect regardless
of whether such liability or other insurance coverage is at any time obtained or
retained by the Company; except that any payments made to, or on behalf of,
Indemnitee’s spouse under such an insurance policy shall reduce the obligations
of the Company hereunder.
15. Intent. This Agreement shall be in addition to any other rights Indemnitee
may have under the Articles, Bylaws, applicable law or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Articles, Bylaws, applicable law or this Agreement, it is
the intent of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.


9



--------------------------------------------------------------------------------




 
16. Effective Date. The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, to the extent specified in Sections 1, 2, 3, 4, 8 and 14 of this
Agreement, for all acts and omissions of Indemnitee while serving as a director,
notwithstanding the termination of Indemnitee’s service, if such act was
performed or omitted to be performed during the term of Indemnitee’s service to
the Company.
17. Duration of Agreement. This Agreement shall survive and continue even though
Indemnitee may have terminated his or her service as a director, agent or
fiduciary of the Company or as a director, officer, partner, employee, agent or
fiduciary of any other entity, including, but not limited to another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise or by reason of any act or omission by
Indemnitee in any such capacity. This Agreement shall be binding upon the
corporation and its successors and assigns, including, without limitation, any
Company or other entity which may have acquired all or substantially all of the
Company’s assets or business or into which the Company may be consolidated or
merged, and shall inure to the benefit of Indemnitee and his/her spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representatives. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company and
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.
18. Disclosure of Payments. Except as required by any federal or state
securities laws or other federal or state law, neither party shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.
19. Time of the Essence. The parties expressly agree time is of the essence with
respect to all provisions of this Agreement.
20. Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, all portions of any Section of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifest by the provision held invalid, illegal or unenforceable. If any
section, clause or part of this Agreement is determined to be invalid or
unenforceable, the Company in good faith shall expeditiously take all necessary
or appropriate action to provide the Indemnitee with rights under this Agreement
(including with respect to Indemnification, advancement of Expenses and other
rights) that effect the original intent of this Agreement as closely as
possible.


10



--------------------------------------------------------------------------------




 
21. Counterparts. This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.
22. Captions. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
23. Security. To the extent requested by Indemnitee and approved by the
Company’s Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.
24. Definitions. For purposes of this Agreement:
(a) “Change in Control” shall mean shall mean (1) an acquisition by a person of
beneficial ownership of 25% or more of the combined voting power of the
Company’s then outstanding voting securities, provided that any such securities
acquired directly from the Company shall be excluded from the determination of
such person’s beneficial ownership (but shall be included in calculating total
outstanding securities); or (2) the individuals who are members of the Incumbent
Board cease for any reason to constitute two-thirds of the Board of Directors;
or (3) (i) a merger or consolidation involving the Company if the shareholders
of the Company, immediately before such merger or consolidation, do not own,
immediately following such merger or consolidation, more than 80% of the
combined voting power of the outstanding voting securities of the resulting
corporation in substantially the same proportion as their ownership of voting
securities immediately before such merger or consolidation or (ii) a complete
liquidation or dissolution of the Company or sale or other disposition of more
than 50% of the assets of the Company and its subsidiaries.
(b) “Corporate Status” describes the status of a person who is or was a director
of the Company or an individual who, while a director of the Company, is or was
serving at the Company’s request as a director, officer, partner, trustee,
employee, administrator or agent of another foreign or domestic corporation,
partnership, joint venture, trust, employee benefit plan, entity, or other
enterprise. Corporate Status also describes a person’s service in connection
with an employee benefit plan at the Company’s request if such person’s duties
to the Company also impose duties on, or otherwise involve services by, such
person to the plan or to participants in or beneficiaries of the plan. Corporate
Status includes, in reference to a particular person unless the context requires
otherwise, the estate or personal representative of such person.
(c) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which Indemnification is being
sought by Indemnitee.
(d) “Effective Date” means as of the date of this Agreement.
 
(e) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee


11



--------------------------------------------------------------------------------




is or was serving at the request of the Company as a director, trustee, general
partner, managing member, agent or fiduciary.
(f) “Expenses” shall include, without limitation, all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any Proceeding, in each
case to the extent reasonable.
(g) “Incumbent Board” includes the individuals who as of the Effective Date are
members of the Board of Directors and any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the corporation’s shareholders was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board; provided, however, that
notwithstanding the foregoing, no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office (1) as a result of
either an actual or threatened “election contest” (within the meaning of Rule
14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors (a “Proxy Contest”) or (2) with the approval of the other
members of the Board of Directors, but by reason of any agreement intended to
avoid or settle an actual or threatened Proxy Contest.
(h) “Indemnification” shall mean the indemnification obligation provided under
Sections 1, 2, 3, 4 and 14 of this Agreement.
(i) “Independent Counsel” shall mean an attorney with an active membership in
good standing in the State Bar of Georgia who is experienced in matters of
corporate law and neither he or she, nor his or her law firm, presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any other matter material to either such party; or (ii) any other
party to the Proceeding giving rise to a claim for Indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(j) “Proceeding” shall include, without limitation, any actual, threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened, pending or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil (including intentional or
unintentional tort claims), criminal, administrative or investigative in nature,
and whether formal or informal, in which Indemnitee was, is, may be or will be
involved as a party, witness or otherwise, by reason of Indemnitee’s status as a
director of the Company, by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting as a director of the Company, or by
reason of Indemnitee’s service at the request of the Company as a director,
officer, general partner, managing member, fiduciary, employee or agent of any
other Enterprise (in each case whether or not he or she is acting or serving in
any such capacity or has such status at the time any liability or expense is
incurred for which Indemnification or advancement of Expenses can be provided
under


12



--------------------------------------------------------------------------------




this Agreement), or any foreign equivalent of the foregoing, except one
initiated by an Indemnitee pursuant to Section 10 of this Agreement to enforce
his rights under this Agreement.
25. Entire Agreement, Modification and Waiver. This Agreement constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
of this Agreement shall limit or restrict any right of Indemnitee under this
Agreement in respect of any act or omission of Indemnitee prior to the effective
date of such supplement, modification or amendment unless expressly provided
therein.
26. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt:
 
 
 
 
(a)
 
If to Indemnitee to:
 
 
 
 
 
 
 
 
 
 
 
(b)
 
If to the Company, to:
 
 
 
 
State Bank Financial Corporation
 
 
3399 Peachtree Road, NE, Suite 1900
 
 
Atlanta, Georgia 30326
 
 
Attention: General Counsel

or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.
 
27. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Georgia, applied without giving effect to any conflicts-of-law
principles. Notwithstanding the above, the parties agree that decisions of
Delaware courts interpreting and applying the similar indemnification and
advancement provisions of Section 145 of the Delaware General Corporation law
shall be persuasive authority in the absence of Georgia appellate decisions
interpreting the indemnification and advancement provisions of the GBCC.
 




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.


 
 
 
 
STATE BANK FINANCIAL CORPORATION
 
 
By
 
 
Name:
 
 
Title:
 
 
 
INDEMNITEE
 
 
By
 
 
Name:
 
 





[Signature Page to Indemnification Agreement]